KELLEY, Justice.
Defendant and an accomplice were charged with assault in the first degree, Minn.Stat. § 609.221 (1982), by a complaint alleging that early on September 15, 1981, they participated with an unknown third party in intentionally and without provocation stabbing the victim in the abdomen, causing great bodily harm. Defendant waived his right to a trial by jury and was found guilty as charged by the trial court, who sentenced him to 43 months in prison. Defendant later sought post-conviction relief from the conviction. The post-conviction court denied the petition for relief from the conviction but reduced defendant’s sentence to 18 months, the same sentence received by defendant’s accomplice, who pleaded guilty to assault in the third degree. On appeal, defendant claims that the state’s evidence was insufficient to establish that he stabbed the victim or intentionally aided anyone else in stabbing him. Our examination of the record satisfies us that the evidence was sufficient to establish that defendant actively and intentionally participated in the assault with the weapon.
Affirmed.